Citation Nr: 0807647	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  05-02 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent 
for a low back disorder, characterized as herniated lumbar 
disc at L5-S1, degenerative disc disease at L4-5 and L5-S1, 
with right S1 nerve root compression, prior to October 4, 
2001.

2.  Entitlement to a rating in excess of 60 percent for a low 
back disorder, characterized as herniated lumbar disc at L5-
S1, degenerative disc disease at L4-5 and L5-S1, with right 
S1 nerve root compression, from October 4, 2001.

3.  Entitlement to service connection for hepatitis C.

4.  Entitlement to service connection for bowel dysfunction, 
as secondary to service-connected low back disorder.

5.  Entitlement to service connection for bladder 
dysfunction, as secondary to service-connected low back 
disorder.

6.  Entitlement to service connection for a skin disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and S.H.


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active military service from June 1976 to May 
1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1999 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Atlanta, Georgia.  The veteran has been 
granted a higher rating for his low back disorder, but it was 
not from the date of claim and the rating schedule provides 
for a higher rating than the one assigned.  The United States 
Court of Appeals for Veterans Claims ("the Court") held that 
a rating decision issued subsequent to a notice of 
disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. Brown, 
6 Vet .App. 35, 38 (1993).  Consequently, the matter of the 
evaluations remains in appellate status.

The veteran recently testified at a Travel Board hearing 
before the undersigned in April 2007.  

The issue of service connection for a skin disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  On April 24, 2007, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the veteran that a withdrawal of his appeal as to the matter 
of a higher rating for low back disorder was requested.

2.  The veteran has bowel dysfunction which is not related to 
the service-connected low back disorder.

3.  Hepatitis C is not attributable to service.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to an initial 
rating in excess of 40 percent for a low back disorder, 
characterized as herniated lumbar disc at L5-S1, degenerative 
disc disease at L4-5 and L5-S1, with right S1 nerve root 
compression, prior to October 4, 2001, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002 & Supp. 2006); 
38 C.F.R. §§ 20.202, 20.204 (2007).

2.  The criteria for withdrawal of a substantive appeal by 
the veteran as to the issue of entitlement to a rating in 
excess of 60 percent for a low back disorder, characterized 
as herniated lumbar disc at L5-S1, degenerative disc disease 
at L4-5 and L5-S1, with right S1 nerve root compression, from 
October 4, 2001, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2007).

3.  Bowel dysfunction is not proximately due to the service-
connected low back disability.  38 U.S.C.A. §§ 1101, 1131 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2007).

4.  Hepatitis C was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1131 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Higher Evaluation for Service-Connected Low Back Disorder

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  The veteran has withdrawn his appeal as to 
the issues of (1) entitlement to an initial rating in excess 
of 40 percent for a low back disorder, characterized as 
herniated lumbar disc at L5-S1, degenerative disc disease at 
L4-5 and L5-S1, with right S1 nerve root compression, prior 
to October 4, 2001; and (2) entitlement to a rating in excess 
of 60 percent for a low back disorder, characterized as 
herniated lumbar disc at L5-S1, degenerative disc disease at 
L4-5 and L5-S1, with right S1 nerve root compression, from 
October 4, 2001.

Hence, there remain no allegations of errors of fact or law 
for appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review the appeal as to those two issues 
and they are dismissed.



Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's remaining claims, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

VCAA letters dated in April and July 2003 fully satisfied the 
duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letters told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  Although the fully compliant notification 
letters were not sent prior to the initial adjudication of 
the claimant's claim, this was not prejudicial to the 
claimant since the claimant was subsequently provided 
adequate notice and the claim was readjudicated and statement 
of the case (SOC) was provided in December 2004.  If there is 
VCAA deficiency, i.e., VCAA error, this error is presumed 
prejudicial to the claimant.  VA may rebut this presumption 
by establishing that the error was not prejudicial.  See 
Sanders v. Nicholson, 487 F. 3d 881 (2007); see also Simmons 
v. Nicholson, 487 F. 3d 892 (2007).  In Sanders, the claimant 
was allowed a meaningful opportunity to participate in the 
adjudication of the claim and the essential fairness of the 
adjudication process was not affected.  The claimant was 
provided VCAA notification and had knowledge in that regard.  
As further noted below, VA has obtained all relevant 
evidence.  

Thus, even though the initial VCAA notice came after the 
initial adjudication, there is no prejudice to the claimant.  
In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issues on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service medical records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The records satisfy 38 C.F.R. 
§ 3.326.

The veteran was afforded two examinations with regard to 
claimed bladder and bowel dysfunction.  The Board also finds 
that a VA examination is not necessary to determine whether 
his hepatitis C is related to his period of honorable 
service, as the standards of the Court's recent decision in 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), have not been 
met.  Under McLendon, VA must provide a medical examination 
in a service connection claim when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  Id at 81. 

In light of these findings, the second and third prongs of 
McLendon have not been met.  Accordingly, the Board finds 
that no further action is necessary to meet the requirements 
of the VCAA or the Court.

Since the Board has concluded that the preponderance of the 
evidence is against the claims of service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  


Service Connection for Hepatitis C

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

The service medical records do not reveal any liver disease 
or injury nor was hepatitis to include hepatitis C diagnosed 
at any time.  Although the veteran contends that he donated 
blood or had a blood transfusion during service, this 
contention is not supported in the record.  The numerous 
inservice medical records do not reflect any such blood 
donation or transfusion.  On a November 1980 examination, the 
veteran denied having hepatitis.  In sum, there is no 
inservice diagnosis nor is there a diagnosis post-service for 
nearly 20 years.  Immediately following his separation from 
service, the veteran filed a claim for VA benefits.  He 
claimed that he had back and chest pain, a stomach ulcer, and 
trouble breathing, all due to service.  The veteran did not 
report having any liver disability.  Rather, many years 
later, in November 2000, it was noted that the veteran had a 
positive hepatitis C laboratory test.  Thereafter, a liver 
biopsy was performed and the diagnosis of hepatitis C was 
confirmed.  

At his personal hearing, the veteran contended that he 
received infected air gun vaccines during service, that he 
might have been exposed to another person's blood during 
service, and also shared straws at a fast food restaurant 
during service.  He denied having any tattoos or drug use or 
of having multiple sexual partners.  

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Thus, while the veteran is competent to report what 
comes to him through his senses, he does not have medical 
expertise.  See Layno v. Brown, 6 Vet. App. 465 (1994)..  
Therefore, he cannot provide a competent opinion regarding 
diagnosis and causation.  

However, the Federal Circuit has held that lay evidence is 
one type of evidence that must be considered and competent 
lay evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet App 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, the veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The issue does not involve a simple diagnosis.  See Jandreau.  
A review of a voluminous amount of inservice and post-service 
medical records clearly shows that the veteran abused cocaine 
during and after service.  On an October 2001 examination, 
the veteran admitted that he was caught selling cocaine in 
1981 and had used since that time.  He last use was 6 months 
prior to the examination.  This statement is supported in the 
prior VA clinical records.  

Direct service connection may be granted only when a 
disability was incurred or aggravated in line of duty, and 
not the result of the veteran's own willful misconduct; or, 
for claims filed after October 31, 1990, not the result of 
abuse of alcohol or drugs.  38 C.F.R. § 3.301(a).  This claim 
was filed after October 31, 1990.  An injury or disease 
incurred during active military, naval, or air service shall 
not be deemed to have been incurred in line of duty if such 
injury or disease was a result of the abuse of alcohol or 
drugs by the person on whose service benefits are claimed.  
For the purpose of this paragraph, alcohol abuse means the 
use of alcoholic beverages over time, or such excessive use 
at any one time, sufficient to cause disability to or death 
of the user; drug abuse means the use of illegal drugs 
(including prescription drugs that are illegally or illicitly 
obtained), the intentional use of prescription or non-
prescription drugs for a purpose other than the medically 
intended use, or the use of substances other than alcohol to 
enjoy their intoxicating effects.  38 C.F.R. § 3.301(d); see 
also 38 U.S.C.A. § 105; 38 C.F.R. § 3.1(m). 

VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 (1999), published at 64 Fed. Reg. 52,375 
(June 9, 1999); VAOPGCPREC 2-98 (1998), published at 63 Fed. 
Reg. 31,263 (February 10, 1998).

The Board notes that a VA "Fast Letter" issued in June 2004 
(Veterans Benefits Administration (VBA) Fast Letter 04-13, 
June 29, 2004) identified "key points" that included the fact 
that hepatitis C is spread primarily by contact with blood 
and blood products, with the highest prevalence of hepatitis 
C infection among those with repeated, direct percutaneous 
(through the skin) exposure to blood (i.e., intravenous drug 
users, recipients of blood transfusions before screening of 
the blood supply began in 1992, and hemophiliacs treated with 
clotting factor before 1987).  In Fast Letter 04-13, it is 
noted that "occupational exposure to HCV [hepatitis C virus] 
may occur in the health care setting through accidental 
needle sticks.  A veteran may have been exposed to HCV during 
the course of his or her duties as a military corpsman, a 
medical worker, or as a consequence of being a combat 
veteran."  The Fast Letter indicates, in its Conclusion 
section, that the large majority of hepatitis C infections 
can be accounted for by known modes of transmission, 
primarily transfusion of blood products before 1992, and 
injection drug use.  See also VBA All Station Letter 211B 
(98-110) November 30, 1998; VBA Training Letter 211A (01-02) 
April 17, 2001 (major risk factors for hepatitis C include IV 
drug use, blood transfusions before 1992, hemodialysis, 
intranasal cocaine, high-risk sexual activity, accidental 
exposure while a health care worker, and various kinds of 
percutaneous exposure such as tattoos, body piercing, 
acupuncture with non-sterile needles, shared toothbrushes or 
razor blades).  VA has recognized that transmission of 
hepatitis C through jet injectors is "biologically plausible" 
and that it is essential that a report on which a 
determination of service connection is made include a 
discussion of all modes of transmission.  VBA Fast Letter 04- 
13, June 29, 2004.

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that hepatitis C was incurred in or aggravated during 
military service.  As noted, the service medical records do 
not show any complaints, findings, treatment, or diagnosis of 
hepatitis C.  The veteran alleges that he was exposed to 
infected blood during service.  However, the veteran is not 
credible.  The veteran is not credible because not only does 
the documentary record not support his allegations, but the 
record shows that the veteran had other high risk factors 
which he specifically denied having during his personal 
hearing.  Specifically, although the veteran denied drug use 
during his hearing, the record reflects that he abused 
cocaine during and after service.  The Board finds the VA 
clinical records and the examinations to be more reliable and 
probative than the veteran's unsupported statements, 
particularly since the veteran reported the pertinent history 
when seeking medical attention.  The veteran additionally 
denied the high risk factor of having multiple sexual 
partners, but VA clinical records, including a February 2001 
record, noted that he had seven children by seven different 
partners.  This tends to diminish the probative value of the 
veteran's testimony.

 The veteran has also alleged that was infected with 
hepatitis C while in service as a result of unsterile vaccine 
guns.  However, there is no supporting evidence with regard 
to this contention.  There is no evidence to support the 
transmission or transmitability of hepatitis C via air gun 
injections to the veteran while in the military.  Although 
the transmission of hepatitis C through jet injectors is 
"biologically plausible," the record is devoid of any 
supporting evidence that the veteran was injected in this 
manner with a contaminated jet injector and there is no 
competent proof of causation based on this in this case.  
Thus, air gun vaccination is not likely the cause of his 
hepatitis C.  Likewise, the record contains no competent 
evidence that sharing drinking straws is a risk factor for 
the transmission of hepatitis C in this case and there is no 
competent evidence of causation.  Rather, the record contains 
probative evidence that the veteran had drug use and multiple 
sexual partners as risk factors for hepatitis C.  

In summary, the Board finds that the preponderance of the 
evidence is against the veteran's claim for service 
connection for hepatitis C.  The preponderance of the 
evidence is against the claim and there is no doubt to be 
resolved. 


Secondary Service Connection for Bowel Dysfunction

The veteran has limited his appeal to entitlement to 
secondary service connection.  

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).  
There must be medical evidence of a current disability; 
evidence of a service-connected disability; and medical 
evidence of a nexus between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 
(1995).

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2006).   
With regard to the matter of establishing service connection 
for a disability on a secondary basis, the Court has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a nonservice-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.; see also 71 Fed. Reg. 52744-52747 (Sept. 
7, 2006).

In January 2000, the veteran reported having loose stools.  
In 2001, the veteran was seen on multiple occasions for 
bladder and bowel complaints.  He reported having 
incontinence of bowel.  In January 2001 onward, it was noted 
in the VA records that he had fecal incontinence.  Lay 
evidence has also been received in which people familiar with 
the veteran indicated that he has to go to the bathroom 
frequently.

There are two medical opinions regarding the etiology of the 
veteran's bowel dysfunction.  

In October 2001, he was afforded a general medical 
examination by VA (QTC examination).  The examiner reviewed 
the veteran's medical history.  It was noted that the veteran 
had lumbar spine degenerative disc disease at L4-5 and L5-S1.  
The genitourinary diagnoses were urinary incontinence and 
fecal incontinence.  The examiner indicated that the veteran 
records were reviewed.  The examiner indicated that is was 
not possible to state the etiology of the veteran's 
incontinence, however, it was at least as likely as not that 
they were related to his service-connected intervertebral 
disc syndrome.  

The veteran was also afforded a neurological evaluation (QTC 
examination).  The examiner indicated that the veteran's 
responses regarding current back symptomatology were 
inconsistent on examination testing and observation.  For 
example, on examination testing, he would walk with a limp, 
but when the examiner was observing him, he would not limp.  
The diagnoses (based on examination and past records 
including a magnetic resonance imaging (MRI) report) were 
right L5-S1 radiculopathy causing sciatica.  The examiner 
indicated that the veteran's back disorder cannot and does 
not cause urinary and bowel incontinence.  Rather, the 
control of the urine and bowels comes from the sacral roots 
at S2, S3, And S4, not in the lumbar roots.  In sum, the 
neurological physician concluded that the veteran's problems 
were not due to the service-related back disorder.  

The veteran is not competent to make a complicated medical 
assessment.  See Jandreau.  Consequently, his opinion, and 
the opinions of the other lay individuals, are not probative 
regarding the etiological relationship between his back 
disorder and bowel dysfunction.  

The Board must weigh the credibility and probative value of 
the medical opinions, and in so doing, the Board may favor 
one medical opinion over the other.  See Evans v. West, 12 
Vet. App. 22, 30 (1998) (citing Owens v. Brown, 7 Vet. App. 
429, 433 (1995)); see also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (it is not error for the Board to favor the 
opinion of one competent medical expert over that of another 
when the Board gives an adequate statement of reasons and 
bases for doing so).  The Board must account for the evidence 
it finds persuasive or unpersuasive, and provide reasons for 
rejecting material evidence favorable to the claim.  See 
Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994).  

The Board must account for the evidence it finds persuasive 
or unpersuasive, and provide reasons for rejecting material 
evidence favorable to the claim.  See Gabrielson v. Brown, 7 
Vet. App. 36, 39-40 (1994).  

In determining the weight assigned to this evidence, the 
Board also looks at factors such as the health care 
provider's knowledge and skill in analyzing the medical data.  
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see 
also Black v. Brown, 10 Vet. App. 279, 284 (1997).

In this case, a VA clinical record noted that the veteran had 
urinary problems secondary to a herniated disc.  However, the 
basis of that opinion was not provided nor was there any 
mention of bowel incontinence.  The failure of the physician 
to provide a basis for his or her opinion goes to the weight 
or credibility of the evidence.  See Hernandez-Toyens v. 
West, 11 Vet. App. 379, 382 (1998).

The two QTC examinations are both competent and credible as 
they were based on examination of the veteran and review of 
his medical history.  Thus, they are more probative than the 
VA clinical record, which as noted, did not provide any 
explanation and there was no apparent review of the records.

The general medical examination indicated that is was not 
possible to state the etiology of the veteran's incontinence, 
however, it was at least as likely as not that it was related 
to his service-connected intervertebral disc syndrome.  In 
contrast, the neurological evaluation concluded that there 
was no etiological relationship.  The Board finds that the 
neurological evaluation is more probative.  The reason it is 
more probative is because it was performed a specialist in  
neurology, it was unequivocal, and a more thorough 
explanation was provided.  Specifically, the neurological 
examiner indicated that the veteran's type of low back 
disorder essentially could not and did not have any effect on 
his bowel control as bowel control was performed by certain 
areas of the sacral spine which were not service-connected.  
Thus, the service-connected lumbar spine disorder basically 
had no effect on his bowel.  

Accordingly, the Board attaches the most significant 
probative value to the neurological opinion as it is well 
reasoned, detailed, and included review of the claims file.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion are 
the physician's access to the claims file and the 
thoroughness and detail of the opinion.)  

Thus, as the most competent evidence of record establishes 
that there is no possible relationship between the veteran's 
service-connected low back disorder and his bowel 
dysfunction, secondary service connection is not warranted on 
any basis.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
veteran's secondary service connection claim, and it must be 
denied.




ORDER

The issue of entitlement to an initial rating in excess of 40 
percent for a low back disorder, characterized as herniated 
lumbar disc at L5-S1, degenerative disc disease at L4-5 and 
L5-S1, with right S1 nerve root compression, prior to October 
4, 2001, is dismissed.

The issue of entitlement to a rating in excess of 60 percent 
for a low back disorder, characterized as herniated lumbar 
disc at L5-S1, degenerative disc disease at L4-5 and L5-S1, 
with right S1 nerve root compression, from October 4, 2001, 
is dismissed.  

Entitlement to service connection for hepatitis C is denied.  

Service connection for bowel dysfunction, as secondary to 
service-connected low back disorder, is denied.


REMAND

Bladder Dysfunction

In his notice of disagreement, the veteran discussed urinary 
problems.  The Board accepts this as disagreement as to the 
denial of secondary service connection for bladder 
dysfunction.  As such, a statement of the case must be 
issued.  The failure to issue a statement of the case is a 
procedural defect requiring a remand.  Manlincon v. West 12 
Vet. App. 238 (1999).  


Skin Disorder

On an examination prior to service in March 1976, the veteran 
reported that he had tinea versicolor, jock itch, and 
gonorrhea.  However, his physical examination was negative.  

During service, from November 1976 to September 1979, the 
veteran was treated for folliculitis barbae.  He was placed 
on a permanent P-2 profile with regard to shaving.  In 
addition, the veteran complained of dry skin.  In May 1977, 
the veteran was seen for a lesion under his eye.  

In July 1979, the veteran was treated for a rash in the groin 
and penis area.  In May 1980, the veteran complained of 
having itchy skin.  After showering, he applied lotion, but 
it reportedly did not help.  In March 1981, the veteran was 
seen for a body rash.  It was noted that he had been taking 
Benadryl.  It was noted in another March 1981 record, that 
the veteran had itching after being in the shower.  He was 
told to change his soap, use baby oil, and take Hydoxyzine.  

In April 1981, the veteran underwent a skin examination.  It 
was noted that the veteran had itching of the extremities.  
The impression was dry skin, no rash.  In another April 1981 
evaluation, it was noted that the Benadryl did no good.  

Post-service VA outpatient records show that the veteran 
complained of itchy skin and was told to try Dove soap and a 
lukewarm shower.  In May 1998, it was noted that the veteran 
had atopic dermatitis.  A printout of medications being used 
included skin medication.  

In sum, the veteran reported that he had skin disorders which 
preexisted service, but he was normal on entrance by physical 
examination.  During service, he was treated for multiple 
skin complaints including folliculitis barbae, which was the 
only specifically diagnosed skin disorder.  The only post-
service diagnosis is atopic dermatitis.  

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i).  A medical 
examination or medical opinion may be deemed necessary where 
the record contains competent medical evidence of a current 
diagnosed disability, establishes that the veteran suffered 
an event, injury or disease in service, and indicates that 
the claimed disability may be associated with the established 
event, injury or disease in service.  See Id.  

The record before VA need only (1) contain competent evidence 
that the veteran has persistent or recurrent symptoms of 
current disability and (2) indicate that those symptoms may 
be associated with the veteran's active military service.  
Duenas v. Principi, 18 Vet. App. 512 (2004). 

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the Court 
noted that the third prong of 38 C.F.R. § 3.159(c)(4)(I), 
requires that the evidence of record "indicate" that the 
claimed disability or symptoms may be associated with 
service, establishes a low threshold.   See also Locklear v. 
Nicholson, 20 Vet. App. 410, at 418 (2006).

The veteran should be afforded a VA examination to determine 
if he currently has a skin disorder.  If so, the examiner 
should opine as to whether it is etiologically related to 
service.  The examiner should specifically address the 
inservice diagnosis of folliculitis barbae as well as the 
multiple complaints of dry skin and itching.  

Accordingly, this matter is REMANDED for the following 
actions:

1.  The AMC should review the record and 
ensure compliance with all notice and 
assistance requirements set forth in the VCAA 
and subsequent interpretive authority to 
include Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The veteran should be sent a 
statement of the case as to the issue of 
entitlement to secondary service 
connection for bladder dysfunction in 
accordance with 38 U.S.C.A. § 7105 and 38 
C.F.R. §§ 19.29, 19.30.  If the veteran 
perfects his appeal by submitting a 
timely and adequate substantive appeal on 
this issue, then the claim should be 
returned to the Board.

3.  Schedule the veteran for a VA skin 
examination to determine the nature and 
etiology of any current skin disability.  
The examiner should review the claims 
folder prior to examination.  The 
examiner should specifically determine if 
he currently has a skin disorder.  If so, 
the examiner should opine as to whether 
it is etiologically related to service.  

The examiner should specifically address 
the inservice diagnosis of folliculitis 
barbae as well as the multiple complaints 
of dry skin and itching.  The examiner 
should opine as to whether it is more 
likely than not, less likely than not, or 
at least as likely as not, that any 
current skin disability is related to 
service.  The complete rationale should 
be provided by the examiner.  

4.  The AMC should then readjudicate the 
claim on appeal in light of all of the 
evidence of record.  If the issue remains 
denied, the veteran should be provided with a 
supplemental statement of the case as to the 
issue on appeal, and afforded a reasonable 
period of time within which to respond 
thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


